                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

WALTER HAMILTON and DIANNA                    )
HAMILTON, Individually and as Legal           )
Guardians of the Person and Estate of         )
KAITLIN HAMILTON, an Incapacitated            )
Person,                                       )
                                              )
                             Plaintiffs,      )
                                              )
vs.                                           )                 No. CIV-18-1240-C
                                              )
BAYER HEALTHCARE                              )
PHARMACEUTICALS, INC., BAYER                  )
PHARMA AG, BAYER                              )
CORPORATION, BAYER                            )
HEALTHCARE LLC, BAYER                         )
HEALTHCARE AG and BAYER AG,                   )
                                              )
                        Defendants.           )

                        MEMORANDUM OPINION AND ORDER

       Plaintiffs have filed a Motion seeking to partially exclude the opinions and

testimony of Defendants’ economist Thomas F. Grogan (Dkt. No. 25). Plaintiffs take

issue with Mr. Grogan’s analysis of the sales of YAZ in Oklahoma during the time period

in which Kaitlin took that medication. In addition, Plaintiffs argue that the manner in

which Mr. Grogan calculated her rated age and life care costs are improper.

       Pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993), the Court must conduct a two-part inquiry prior to permitting an expert witness

to testify before a jury.

             First, the district court must “determine whether the expert is qualified
       ‘by knowledge, skill, experience, training, or education’ to render an
       opinion.” [United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009)
       (en banc) (quoting Fed. R. Evid. 702)]. Second, if the expert is sufficiently
       qualified, the district court “must determine whether the expert’s opinion is
       reliable by assessing the underlying reasoning and methodology.” Id.

Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282-83 (10th Cir. 2018). Here, Plaintiffs

do not challenge the qualifications of Mr. Grogan. Rather, the present Motion only

attacks the reliability of the expert’s opinion. On this point, Plaintiffs’ Motion must fail.

Each of the issues challenged by Plaintiffs are items that can be challenged through

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof . . . .” Daubert, 509 U.S. at 596. At this stage, the Court finds

the reasoning and methodology underlying Mr. Grogan’s opinions are sufficient to satisfy

the gatekeeping requirements of Daubert.

       For the reasons set forth herein, Plaintiffs’ Motion to Exclude Partially the Opinions

and Proposed Testimony of Defendants’ Economist Thomas F. Grogan, C.F.E. (Dkt. No.

25) is DENIED.

       IT IS SO ORDERED this 11th day of June 2019.




                                             2
